By the whole Court.
Benjamin Shearman, the principal debtor, is described in the declaration in the original action, to be an inhabitant of the state of Ehode Island; and if he had any residence in this state, at the time of serving the writ, so that he ought, by law, to have been served with a copy of it, and that was omitted, it might have been pleaded *158in abatement to the action; but the garnislh.ee cannot take advantage of it in this suit; nor can that omission any way prejudice Mm; for he will be indemnified against any recovery by said Shearman, to the amount of what shall be recovered of him by the plaintiff in this suit; and if Shear-man has suffered for want of legal notice, he only has right to apply for redress.